UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 000-51368 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 98-0225954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Commerce Building, Chancery Lane, Hamilton HM 12, Bermuda (Address of principal executive offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer”) in Rule 12b-2 of the Act). Large Accelerated Filer ¨Accelerated Filer¨Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).Yes¨Nox As of August 1, 2007, the registrant had outstanding 14,350,996 Class A common shares, par value $0.01 per share, and 13,404,461 Class B common shares, par value $0.01 per share. TBS INTERNATIONAL LIMITED 2007 FORM 10-Q Table of Contents Page PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 and 3 Consolidated Statements of Income (Unaudited) for the three and six months ended June30, 2007 and June 30, 2006 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2007 and June 30, 2006 5 Consolidated Statement of Changes in Shareholders' Equity (Unaudited)for the sixmonths ended June 30, 2007 6 Notes to Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3 Quantitative and Qualitative Disclosure About Market Risk 36 Item4 Controls and Procedures 37 PART II:OTHER INFORMATION Item 1 Legal Proceedings 37 Item1A Risk Factors 37 Item2 Changes in Securities, Use of Proceeds and Issuers Purchases of Equity Securities 38 Item3 Defaults Upon Senior Securities 38 Item4 Submission of Matters to a Vote of Security Holders 38 Item5 Other Information 38 Item6 Exhibits 39 Signatures 40 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (UNAUDITED) Assets Current assets Cash and cash equivalents $ 10,576,122 $ 12,006,727 Charter hire receivable, net of allowance of $520,116 in 2007 and $442,529 in 2006 20,118,371 25,396,093 Fuel and other inventories 8,610,965 7,256,483 Prepaid expenses and other current assets 4,599,797 7,704,416 Advances to affiliates 128,789 5,604 Total current assets 44,034,044 52,369,323 Deposit for vessel purchase 2,900,000 1,695,000 Fixed assets, net 341,321,404 336,869,094 Goodwill 8,425,935 8,425,935 Other assets and deferred charges 12,774,116 3,731,491 Total assets $ 409,455,499 $ 403,090,843 Liabilities and Shareholders' Equity Current liabilities Debt, current portion $ 21,198,571 $ 19,770,000 Obligations under capital lease, current portion 4,334,269 4,087,484 Accounts payable 6,355,490 6,049,174 Accrued expenses 16,173,754 21,529,351 Voyages in progress 4,469,161 4,268,514 Advances from affiliates 326,958 481,103 Total current liabilities 52,858,203 56,185,626 Debt, long-term portion 79,566,676 106,034,033 Obligations under capital lease, net of current portion 15,036,565 17,267,206 Total liabilities 147,461,444 179,486,865 COMMITMENTS AND CONTINGENCIES (Note 12) Shareholders' equity Common shares, New Class A, $.01 par value, 75,000,000 authorized 14,350,996 shares issued and outstanding in 2007 and 14,319,996 shares issued and outstanding in 2006 143,510 143,200 Common shares, New Class B, $.01 par value, 30,000,000 authorized, 13,404,461 shares issued and outstanding 134,045 134,045 Warrants 20,747 20,747 Additional paid-in capital 88,180,239 87,880,449 Accumulated other comprehensive income 2,041,606 42,386 Retained earnings 171,473,908 135,383,151 Total shareholders' equity 261,994,055 223,603,978 Total liabilities and shareholders' equity $ 409,455,499 $ 403,090,843 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (As Adjusted) (As Adjusted) Revenue Voyage revenue $ 60,937,406 $ 43,808,380 $ 113,388,189 $ 93,127,669 Time charter revenue 16,121,570 14,826,051 34,190,193 28,996,357 Other revenue 155,184 360,123 473,741 625,600 Total revenue 77,214,160 58,994,554 148,052,123 122,749,626 Operating expenses Voyage 20,087,019 19,170,725 39,780,324 41,907,648 Vessel 22,940,802 16,832,388 40,498,222 34,369,908 Depreciation and amortization of vessels and other fixed assets 8,422,966 7,281,910 16,836,803 14,164,021 General and administrative 7,663,170 6,577,308 14,843,279 12,366,849 Loss on sale of vessel 34,836 813,890 Total operating expenses 59,148,793 49,862,331 112,772,518 102,808,426 Income from operations 18,065,367 9,132,223 35,279,605 19,941,200 Other (expenses) and income Interest expense (2,396,890 ) (2,695,802 ) (5,168,740 ) (5,612,143 ) Gain on constructive total loss of vessel 6,033,745 6,033,745 Other income(expenses) (15,066 ) 497,457 (53,853 ) 602,167 Total other (expenses) and income, net 3,621,789 (2,198,345 ) 811,152 (5,009,976 ) Net income $ 21,687,156 $ 6,933,878 $ 36,090,757 $ 14,931,224 Earnings per share Net income per common share Basic $ 0.77 $ 0.25 $ 1.29 $ 0.53 Diluted $ 0.77 $ 0.25 $ 1.29 $ 0.53 Weighted average common shares outstanding Basic 28,014,925 27,984,458 28,014,122 27,984,136 Diluted 28,064,954 28,088,310 28,048,295 28,088,310 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 31, 2007 2006 (As Adjusted) Cash flows from operating activities Netincome $ 36,090,757 $ 14,931,224 Adjustments to reconcile net income to net cash provided by operating activities Gain on total constructive loss of vessel (6,033,745 ) Loss on sale of vessel 813,890 Depreciation and amortization 16,836,803 14,164,021 Loss on change in value of interest swap 155,209 Amortization of deferred financing costs 451,610 270,476 Non cash stock based compensation 175,100 147,500 Loss in joint venture 312,193 26,601 Changes in operating assets and liabilities Decrease in charter hire receivable 5,277,722 8,745,896 (Increase) decrease in fuel and other inventories (1,354,482 ) 888,015 Decrease (Increase) in prepaid expenses and other current assets 3,126,813 (2,382,804 ) (Increase)in other assets and deferred charges (568,845 ) Increase (decrease) in accounts payable 306,316 (90,087 ) (Decrease) in accrued expenses (5,230,597 ) (8,358,129 ) Increase (decrease) in voyages in progress 200,647 (637,341 ) (Decrease)in advances from/to affiliates, net (277,330 ) (1,588,199 ) Net cash provided by operating activities 50,282,061 26,117,173 Cash flows from investing activities Proceeds on total constructive loss of vessel and proceeds on sale of vessels 61,818,667 Vessel acquisitions / capital improvement costs (79,709,153 ) (22,334,028 ) Deposit for vessel purchases (2,900,000 ) Return of investment in security 160,000 Investment in joint venture (200,000 ) (558,849 ) Net cash (used) by investing activities (20,830,486 ) (22,892,877 ) Cash flows from financing activities Repayment of debt principal (96,038,786 ) (17,187,616 ) Proceeds from debt 71,000,000 Payment of deferred financing costs (3,859,538 ) Reduction of obligations under capital leases (1,983,856 ) (1,477,441 ) Net cash (used) by financing activities (30,882,180 ) (18,665,057 ) Net (decrease) in cash and cash equivalents (1,430,605 ) (15,440,761 ) Cash and cash equivalents beginning of period 12,006,727 27,157,681 Cash and cash equivalents end of period $ 10,576,122 $ 11,716,920 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 4,563,300 $ 4,569,299 Noncash Investing activities: For the six months ended June 30, 2007, the proceeds on the sale-leaseback of the vessels Laguna Belle and Seminole Maiden excludes the noncashportion of $5,500,000, which was retained by the buyer/lessor as a deposit on the bareboat charters. Noncash Financing activities: For the six months ended June 30, 2007, 31,000 shares were issued to independent directors and the Chief Financial Officer under the 2005 Employee Incentive Plan. The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (UNAUDITED) Accumulated Other Additional Compre- Common Warrants Paid-in Retained hensive Shares Amount Shares Amount Capital Earnings Income Total Balance at December 31, 2006 27,724,457 $ 277,245 288,853 $ 20,747 $ 87,880,449 $ 135,383,151 $ 42,386 $ 223,603,978 Net income 36,090,757 36,090,757 Unrealized gain on securitiesavailable for sale 390,903 390,903 Unrealized gain on cash flow hedges 1,608,317 1,608,317 Comprehensive income 38,089,977 Shares issued under Incentive Stock Plan 31,000 310 299,790 300,100 Balance at June 30, 2007 27,755,457 $ 277,555 288,853 $ 20,747 $ 88,180,239 $ 171,473,908 $ 2,041,606 $ 261,994,055 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATMEMENTS Note 1 — Basis of Presentation TBS International Limited (the "Company," "our,""we,""us," and "TBS") is an ocean transportation services company that offers worldwide shipping solutions through liner, parcel, bulk and charter services. Substantially all the related corporations of the Company are foreign corporations and conduct their business operations worldwide. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2006 included in the Company's Annual Report on Form 10-K filed on March 12, 2007. Note 2 — Change in Accounting Method for Drydocking Costs Effective January 1, 2006, the Company changed the method of accounting for drydocking costs to the deferral method,whereas in all prior years drydocking costs were accounted for using the accrual method. Under the deferral method of accounting for drydocking, the actual costs incurred are deferred and are amortized on a straight-line basis over the period through the date of the next drydocking. The change in accounting method for drydocking costs was made in connection with the Company's early adoption of FSP No. AUGAIR-1, Accounting for Planned Major Maintenance Activities issued by the Financial Accounting Standards Board ("FASB") on September 8, 2006, which amended certain provisions in the American Institute of Certified Public Accountants ("AICPA"), Industry Audit Guide, Audits of Airlines ("Airline Guide"). The Airline Guide is the principal source of guidance on the accounting for planned major maintenance and is relevant to the maritime industry. The consolidated statements of income for the three and six months ended June 30, 2006 has been adjusted to apply the new method retrospectively. The following financial statement line items for the three and six months ended June 30, 2006 were affected by the change in accounting principle. Table of Contents 7 Consolidated Statement of Operations As Reported As Computed For the Three Months Ended June 30, 2006 under the under the (thousands) Accrual Deferral Effect of Method Method Change Operating expenses: Vessel $ 17,799 $ 16,832 $ (967 ) Depreciation and amortization $ 6,874 $ 7,282 $ 408 Total operating expenses $ 50,421 $ 49,862 $ (559 ) Income from operations $ 8,573 $ 9,132 $ 559 Net income $ 6,375 $ 6,934 $ 559 Earningsper share Basic $ 0.23 $ 0.25 $ 0.02 Diluted $ 0.23 $ 0.25 $ 0.02 Consolidated Statement of Operations As Reported As Computed For the Six Months Ended June 30, 2006 under the under the (thousands) Accrual Deferral Effect of Method Method Change Operating expenses: Vessel $ 36,430 $ 34,370 $ (2,060 ) Depreciation and amortization $ 13,348 $ 14,164 $ 816 Total operating expenses $ 104,053 $ 102,809 $ (1,244 ) Income from operations $ 18,697 $ 19,941 $ 1,244 Net income $ 13,687 $ 14,931 $ 1,244 Earningsper share Basic $ 0.49 $ 0.53 $ 0.04 Diluted $ 0.49 $ 0.53 $ 0.04 Consolidated Statement of Cash Flows As Reported As Computed For the Six Months Ended June 30, 2006 under the under the (thousands) Accrual Deferral Effect of Method Method Change Net income $ 13,687 $ 14,931 $ 1,244 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization $ 13,619 $ 14,434 $ 815 Changes in operating assets and liabilities: Increase (decrease) in accrued expenses* (6,740 ) (8,358 ) $ (1,618 ) Net cash provided by operating activities $ 25,676 $ 26,117 $ 441 Cash flows from investing activities Vessel acquisition / capital improvements $ (21,893 ) $ (22,334 ) $ (441 ) Net cash (used in ) provided by investing activities $ (22,452 ) $ (22,893 ) $ (441 ) *Depreciation and amortization as originally reported and as adjusted above includes $270,476 of amortization of deferred financing costs.A reclassification was made to the consolidated statement of cash flows for the six months ended June 30, 2006 to conform to the 2007 presentation, which presents these costs on a separate line in the consolidated statement of cash flows. Table of Contents 8 Note 3 — New Accounting Pronouncements On April 30, 2007, theFinancial Accounting Standards Board ("FASB")issued Staff Position No. FIN 39-1 (“FIN 39-1”), which amends FASB Interpretation No. 39, Offsetting of Amounts Related to Certain Contracts (FIN 39).FIN 39-1 permits companies to offset fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement and fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) arising from the same master netting arrangement as the derivative instruments. FIN 39-1is effective for fiscal years beginning after November 15, 2007with early application permitted, and is applied retrospectively as a change in accounting principle. We are in the process of evaluating the effect, if any, that the adoption of FIN 39-1 will have on our consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards ("SFAS") Statement No. 159 "The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FASB Statement No. 115" ("SFAS 159").SFAS 159 permits all entities the option to measure many financial instruments and certain other items at fair value. If a company elects the fair value option for an eligible item, then it will report unrealized gains and losses on those items at each subsequent reporting date. SFAS 159 is effective for fiscal years beginning after November 15, 2007.
